         Case 1:19-cv-10165-PAE-SLC Document 30 Filed 08/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YOVANNY DOMINGUEZ, on behalf of himself and all
others similarly situated,

                                Plaintiff,
                                                           CIVIL ACTION NO.: 19 Civ. 10165 (PAE) (SLC)
         against
                                                                                ORDER
OLD NAVY, LLC,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         In light of the expiration of the stay in this case (see ECF No. 26), by Thursday, August 13,

2020, the parties are directed to file a joint letter stating how they intend to move this case

forward.


Dated:             New York, New York
                   August 6, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
